DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 04/26/2022.
Claims 1 and 25 are amended;  claims 13-24 are in cancelled status, and No new claims added. Therefore, claims 1-12 and 25-36 are  pending. Claim 1 and 25 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in rejection.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	No priority is in the record.

Information Disclosure Statement
5.	IDS filed on 04/26/2022, 06/16/2022 has been considered.

Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar, spelling, typo issues etc.) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-12 and 25-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JEONG (US 2018/0166119 A1).
Regarding independent claim 1, JEONG teaches a semiconductor device (Fig. 3, Fig. 4 “sub word line driver”, see para [0045]. Applicable figures and embodiments are inclusive of Fig. 1-Fig. 9 and associated disclosure) comprising: 


    PNG
    media_image1.png
    869
    853
    media_image1.png
    Greyscale

a first area of a subword driver block (e.g. Fig. 4: A_N2 in NMOS area), the first area comprising: 
a first active region (Fig. 4: 32a, 32c combined “active region”, see para [0057], para [0060]) on which a first transistor and a second transistor are formed (Fig. 3: top two nmos transistors with FXB4, FXB6),  the first active region extending in a first direction (Fig. 4: y-direction);
a second active region (Fig. 4: 32b “active region”, see para [0057], para [0060]) on which a third transistor and a fourth transistor are formed (Fig. 3: bottom two nmos transistors with FXB4, FXB6), the second active region extending in the first direction (Fig. 4: y-direction);
a diffusion region (region consisting of coupled nmos transistor channels located between  Fig. 4: 1, 2, 5, 6. See Fig. 4: region in 32c) configured to merge the first (Fig. 4: 32a, 32c) and second (Fig. 4: 32b) active regions (see para [0057]); and 
a contact (Fig. 4: 25 “contact”, see e.g. para [0060]) on the first active region (Fig. 4: 32a, 32c) between the first transistor and the second transistor  in a second direction that is perpendicular to the first direction (Fig. 4: 25 is located between transistors in x-direction)
and 
coupled to a non-active potential (Fig. 4: 25 coupled to VBBW, see para [0047]: VBBW implanted as ground voltage or VSS), wherein 
third and fourth transistors (Fig. 3: bottom two nmos transistors with FXB4, FXB6) are coupled to the non-active potential (Fig. 3, Fig. 4: VBBW) via the contact (Fig. 4: 25) and the diffusion region (Fig. 4: region in 32c).

Regarding claim 2, JEONG teaches the semiconductor device of claim 1, wherein the diffusion region (see Fig. 4: region in 32c in relation to Fig. 3: VBBW connecting region) is merged with drains/sources of the first, second (Fig. 3: drain/ source of top two nmos transistors with FXB4, FXB6), third and fourth transistors (Fig. 3: drain/ source of bottom two nmos transistors with FXB4, FXB6).

Regarding claim 3, JEONG teaches the semiconductor device of claim 1, wherein the contact is coupled to the drains/sources of the first and second transistors (see Fig. 4: 25 and VBBW in relation to Fig. 3: VBBW and coupling to Fig. 3: drain/ source of top two nmos transistors with FXB4, FXB6) .

Regarding claim 4, JEONG teaches the semiconductor device of claim 3, wherein the drains/sources of the first and second transistors (Fig. 3: drain/ source of top two nmos transistors with FXB4, FXB6) are coupled to (operably coupled to) output of first (output SWL2) and second (output SWL3) subword drivers, respectively.

Regarding claim 5, JEONG teaches the semiconductor device of claim 4, wherein the sources/drains of the first and second transistors (Fig. 3: drain/ source of top two nmos transistors with FXB4, FXB6) are further coupled to first and second word lines of a memory cell array, respectively (see Fig. 3, Fig. 4: see two input of MWLB0 shown).

Regarding claim 6, JEONG teaches the semiconductor device of claim 1 further comprising: 
a first gate electrode (see Fig. 3: MWLB0 or, Fig. 6: 14 in relation to Fig. 4: MWLB0 shown), wherein the first gate electrode overlaps with the first ( see Fig. 4: 32a, 32c) and second (see Fig. 4: 32b) active regions to form the first and third transistors (top two nmos transistors with FXB4, FXB6 are formed inclusive of the gates. See Fig. 4); and 
a second gate electrode (see Fig. 3: MWLB1 or, Fig. 6: 15 in relation to Fig. 4: MWLB1 shown), wherein the second gate electrode overlaps with the first (see Fig. 4: 32a, 32c) and second active  (see Fig. 4: 32b) regions to form the second and fourth transistors (bottom two nmos transistors with FXB4, FXB6 are formed inclusive of the gates. See Fig. 4).

Regarding claim 7, JEONG teaches the semiconductor device of claim 6, wherein the first gate electrode is coupled to a first main word line (Fig. 3, Fig. 4, Fig. 6: MWLB0) and the second gate electrode is coupled to a second main word line (Fig. 3, Fig. 4, Fig. 6: MWLB1).

Regarding claim 8, JEONG teaches the semiconductor device of claim 1 further comprising first (Fig. 4: 25 associated interconnection closer to active region for VBBW back bias enabling) and second interconnections (Fig. 4: 25 associated interconnection away from active region for VBBW back bias enabling) and a wiring (contact plug wiring in Fig. 4: 25) in-between the first and second interconnections, wherein the wiring is coupled to the contact (Fig. 4: 25. The limitation is directed to a simple contact plug enabling via interconnection).

Regarding claim 9, JEONG teaches the semiconductor device of claim 8, wherein the first and second interconnections are configured to form a recess in-between to accommodate the wiring (interpreted as contact plug region).

Regarding claim 10, JEONG teaches the semiconductor device of claim 8, wherein the first and second active regions extend along a first direction (Fig. 4: y direction) and the first and second interconnections extend along a second direction (Fig. 4: x direction. See Fig. 4: 25 shape along x-direction which typically follow the interconnection extension direction) substantially perpendicular to the first direction.

Regarding claim 11, JEONG teaches the semiconductor device of claim 7, wherein the first, second, third and fourth transistors are of a first conductivity type (see Fig. 3: top and bottom nmos transistors with FXB4, FXB6).

Regarding claim 12, JEONG teaches the semiconductor of claim 9 further comprising a second area (Fig. 4: PMOS area) of a subword driver block, 
the second area adjacent to the first region (see Fig. 4) and comprising: 
one or more active regions (Fig. 4: A_P1 to A_P4); and 
a plurality of transistors (Fig. 3: top and bottom pmos transistors with FX0-FX6) formed on the one or more active regions (Fig. 4: A_P1 to A_P4) and a respective gate electrode of a plurality of gate electrodes (see Fig. 4: 11, 12), 
wherein the plurality of transistors are of a second conductivity type (Fig. 3: pmos transistors).

Regarding independent claim 25, JEONG teaches a semiconductor device Fig. 3, Fig. 4 and Fig. 6 “sub word line driver”, see para [0045]) comprising: 
a first area of a subword driver block (e.g. Fig. 4: A_N2 in NMOS area), the first area comprising: 
a first active region (para [0057], para [0060] and Fig. 4: 32a, 32c “active region”) extending in a first direction (Fig. 4: y-direction) and having a first portion (Fig. 4: upper left portion of 32a), on which a first transistor and a second transistor are formed (Fig. 3: top two nmos transistors with FXB4, FXB6), and a second portion, the second portion being narrower than the first portion (Fig. 4: middle left portion of 32a); 
a second active region (para [0057] and Fig. 4: 32b “active region”) extending in a first direction (Fig. 4: y-direction) and having a third portion (Fig. 4: upper right portion of 32b), on which a third transistor and a fourth transistor are formed (Fig. 3: bottom two nmos transistors with FXB4, FXB6), and a fourth portion, the fourth portion being narrower than the third portion (Fig. 4: middle right portion of 32b); 
a diffusion region (region consisting of coupled transistor channels located between  Fig. 4: 1, 2, 5, 6. See Fig. 4: region in 32c) connecting the first portion and the third portion and configured to merge the first (Fig. 4: 32a, 32c) and second  (Fig. 4: 32b) active regions (see para [0057]); and 
a contact (Fig. 4: 25 “contact”, see e.g. para [0060]) on the first active region (Fig. 4: 32a, 32c) between the first transistor and the second transistor  in a second direction that is perpendicular to the first direction (Fig. 4: 25 is located between transistors in x-direction)
and 
coupled to a non-active potential (Fig. 4: 25 coupled to VBBW, see para [0047]: VBBW implanted as ground voltage or VSS), wherein
wherein third and fourth transistors (Fig. 3: bottom two nmos transistors with FXB4, FXB6) are coupled to the non-active potential (Fig. 3, Fig. 4: VBBW) via the contact (Fig. 4: 25) and the diffusion region (Fig. 4: region in 32c).

Regarding claim 26, JEONG teaches the semiconductor device of claim 25, wherein the diffusion region is merged with drains/sources of the first, second, third and fourth transistors.
(see claim 2 rejection analysis)

Regarding claim 27, JEONG teaches 27 the semiconductor device of claim 25, wherein the contact is coupled to the drains/sources of the first and second transistors.
(see claim 3 rejection analysis)

Regarding claim 28, JEONG teaches 28 the semiconductor device of claim 27, wherein the drains/sources of the first and second transistors are coupled to output of first and second subword drivers, respectively.
(see claim 4 rejection analysis)

Regarding claim 29, JEONG teaches the semiconductor device of claim 28, wherein the sources/drains of the first and second transistors are further coupled to first and second word lines of a memory cell array, respectively.
(see claim 5 rejection analysis)

Regarding claim 30, JEONG teaches 30 the semiconductor device of claim 25 further comprising: a first gate electrode, wherein the first gate electrode overlaps with the first and second active regions to form the first and third transistors; and a second gate electrode, wherein the second gate electrode overlaps with the first and second active regions to form the second and fourth transistors.
(see claim 6 rejection analysis)

Regarding claim 31, JEONG teaches the semiconductor device of claim 30, wherein the first gate electrode is coupled to a first main word line and the second gate electrode is coupled to a second main word line.
(see claim 7 rejection analysis)

Regarding claim 32, JEONG teaches the semiconductor device of claim 25 further comprising first and second interconnections and a wiring in-between the first and second interconnections, wherein the wiring is coupled to the contact.
(see claim 8 rejection analysis)

Regarding claim 33, JEONG teaches the semiconductor device of claim 32, wherein the first and second interconnections are configured to form a recess in-between to accommodate the wiring.
(see claim 9 rejection analysis)


Regarding claim 34, JEONG teaches the semiconductor device of claim 32, wherein the first and second active regions extend along a first direction and the first and second interconnections extend along a second direction substantially perpendicular to the first direction.
(see claim 10 rejection analysis)

Regarding claim 35, JEONG teaches the semiconductor device of claim 31, wherein the first, second, third and fourth transistors are of a first conductivity type.
(see claim 11 rejection analysis)

Regarding claim 36, JEONG teaches the semiconductor of claim 33 further comprising a second area of a subword driver block, the second area adjacent to the first region and comprising: one or more active regions; and a plurality of transistors formed on the one or more active regions and a respective gate electrode of a plurality of gate electrodes, wherein the plurality of transistors are of a second conductivity type.
(see claim 12 rejection analysis)

Response to Arguments
Applicant's arguments 04/26/022 (filed 03/25/2022) have been fully considered but they are not persuasive and rejection using previous prior art Jeong is maintained.
Applicant argues that the 35 USC 102 anticipation rejection of claim 1, 25  over Jeong is not proper because Jeon does not teach  a contact located on the first active region (see Remarks 03/25/2022 pages 7-8).
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons and has not analyzed the prior art in its entirety. See new formulated rejection using existing reference. Claim language is very broad and prior art can eb applied in various forms. Examiner cites particular paragraphs or columns, figures in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. Per MPEP 2141.02 VI prior art must be considered in its entirety.
Applicant has not argued substantively against other claims or, other dependent claims and previous rejections are being relied upon. 

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Jeong (US9583152B1): Fig. 2-Fig. 5C disclosure applicable for all claims.
Jeong (US 20210272613 A1): Fig. 4, Fig. 6, Fig. 8 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825